Exhibit 9.1 Overview The Value Proposition Verecloud is a value added reseller of high demand cloud services targeted at the SMB Market. The “value add” is a unique solution that allows SMBs to aggregate, order and integrate all their cloud services through a single portal. Over the next 6-9 months, Verecloud is focused on commercialization of its pioneering platform, bringing together best-in-breed service providers into a catalog featuring the services most used by SMBs. The services can be provisioned ala carte or in bundles. The Technology Advantage WithVerecloud, SMBs shop for, select, purchase, monitor and manage all of their organization’s cloud services and related spending from a single portal. Verecloud’s history as a successful integrator of carrier-grade IT systems means it is uniquely qualified to design and implement its cloud services brokerage platform. At its core, Verecloud’s proprietary integration platform is designed for low latency, scalability for cloud bursting and consistent quality of service across diverse services. Verecloud’s Channel PartnerSpiceworks SMB IT professionals rely on Spiceworks to research, buy and manage everything IT. Involvement of Spicework’s large network of IT professionals in Verecloud’s research and development process ensures that services offered and the related customer experience meet the specific needs of the more than 25 million users within those SMBs. The Verecloud plugin provides the Spiceworks community users with real-time cloud service monitoring and management, something that does not exist today. The Verecloud portal will serve as a gateway to a diverse catalog of services reflecting the direct input of the community peers where it will provide cloud services provisioning for which Verecloud will earn a transaction fee from the service provider. Verecloud’s mission is to simplify the cloud for SMBs. The wide variety of services, the staggering number of new offerings, security considerations and the cost and integration challenges impede customer adoption. Verecloud solves these problems, while creating a new effective channel for service providers. About Spiceworks ● World’s largest and fastest growing social network of IT Professionals ● 1.5 million IT professionals, representing more than 850,000 Businesses ● As a group, $236 billion yearly spend on IT products and services ● Backed by Austin Ventures, Institutional Venture Partners and Shasta Ventures ● Spiceworks represents a low-cost yet effective go-to-market strategy for Verecloud June 21, 2011 Copyright 2011, All Rights Reserved
